Citation Nr: 0715804	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  02-10 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for 
service-connected gunshot wound deformity, right foot, 
partial loss of the 2nd, 3rd, 4th, and 5th toes.

2.  Entitlement to an initial evaluation higher than 10 
percent for service-connected degenerative joint disease of 
the left ankle (claimed as arthritis in both legs) as 
secondary to the service-connected disability of gunshot 
wound deformity, right foot, partial loss of the 2nd, 3rd, 4th, 
and 5th toes.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1948 to September 
1949.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Board Remand issued in May 2003.  This matter was 
originally on appeal from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied entitlement to an 
evaluation higher than 30 percent for the veteran's right 
foot disability, granted service connection for degenerative 
joint disease of the left ankle assigning a 10 percent 
disability rating, and denied entitlement to a TDIU.   

In September 2002, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

In March 2007, the RO granted service connection for 
degenerative joint disease of the right ankle and 
degenerative joint disease of the left foot and assigned a 10 
percent disability rating for each disability.  The RO also 
denied service connection for degenerative joint disease of 
the bilateral hips and bilateral knees at that time.    




FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence of record does not show that the 
veteran's gunshot wound deformity of the right foot is 
manifested by loss of use of the right foot or amputation of 
the proximal to metatarsal bones with more than one-half of 
metatarsal loss in the forefoot.

3.  The medical evidence of record shows that the veteran's 
left ankle disability more closely approximates marked 
limitation of ankle motion.  

4.  The veteran has reportedly been unemployed since 1981 and 
the highest education level attained by the veteran was high 
school equivalency.

5.  The veteran is currently service-connected for gunshot 
wound deformity of the right foot with partial loss of the 
2nd, 3rd, 4th, and 5th toes, rated as 30 percent disabling; 
degenerative joint disease of the left ankle (claimed as 
arthritis of both legs) associated with gunshot wound 
deformity of the right foot, rated as 20 percent disabling; 
painful and tender operative scar of the right foot, rated as 
10 percent disabling; degenerative joint disease of the right 
ankle, rated as 10 percent disabling; and degenerative joint 
disease of the left foot associated with the gunshot wound 
deformity of the right foot, rated as 10 percent disabling.  

6.  The veteran does not meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disabilities and the evidence of 
record does not show that the veteran is otherwise 
unemployable by reason of his service-connected disabilities.




CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation higher than 30 
percent for the veteran's service-connected gunshot wound 
deformity, right foot, partial loss of 2nd, 3rd, 4th, 5th toes, 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5284 
(2006). 

2.  The schedular criteria for an initial evaluation of 20 
percent for the veteran's service-connected degenerative 
joint disease of the left ankle (claimed as arthritis in both 
legs) as secondary to the gunshot wound deformity, right 
foot, partial loss of 2nd, 3rd, 4th, 5th toes, have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.71a, Diagnostic Code 5003-5271 (2006). 

3.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.341(a), 4.1, 4.15, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The record reflects that the veteran did not receive VCAA 
notice prior to the initial denial of his claims in February 
2001.  Nevertheless, the Appeals Management Center (AMC) has 
subsequently remedied the notice deficiency by issuing a 
proper VCAA notice letter in February 2004 and readjudicating 
the claims in December 2006 as will be explained in greater 
detail below.

In correspondence dated in February 2004, the AMC apprised 
the veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The AMC advised the veteran of what the 
evidence must show to establish entitlement to an increased 
evaluation for his service-connected disability as well as to 
individual unemployability benefits.  The AMC also asked the 
veteran to provide certain information regarding any 
treatment he had received from a private physician/hospital 
or from a VA medical center with respect to his claimed 
disabilities.  The AMC additionally explained to the veteran 
that he may collect any pertinent private treatment records 
and send them to VA himself and specifically notified the 
veteran that VA needed to review medical evidence to 
determine if he qualified for an unemployability rating.  
Thus, the veteran was essentially asked to provide any 
evidence in his possession that pertained to his claims.  
38 C.F.R. § 3.159 (b)(1) (2006).  The AMC further explained 
to the veteran that he may lose money if he took more than 
one year to submit the requested information and evidence and 
his claim was granted because VA would not be able to pay him 
back to the date he filed his claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that VCAA notice 
requirements include the elements of effective date and 
degree of disability).  Moreover, the AMC listed the evidence 
received in support of the veteran's claims, explained that 
VA was responsible for obtaining relevant records from any 
Federal agency to include medical records from the military, 
from VA hospitals, or from the Social Security 
Administration, and advised that VA would make reasonable 
efforts to obtain relevant records not held by a Federal 
agency to include records from State or local governments, 
private doctors and hospitals, or current or former 
employers.  
       
The Board further observes that the RO and the AMC, 
respectively, provided the veteran with a copy of the 
February 2001 rating decision and the December 2006 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  
Although a copy of the actual Statement of the Case (SOC) is 
not of record, the veteran was apparently sent a copy of the 
SOC in June 2002 as the cover letter is included in the 
record and the veteran has not indicated that he did not 
receive the June 2002 SOC.  Moreover, it is noted that the 
veteran's representative wrote in the April 2007 VA Form 646 
that the veteran had no further argument and rested his 
appeal on the evidence already of record.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the veteran was 
afforded with VA examinations in November 2000 and June 2004.  
The June 2004 VA examiner rendered an opinion regarding the 
veteran's unemployability, as ordered by the Board Remand.  
The RO also scheduled the veteran's September 2002 Travel 
Board hearing.  The Board further observes that the veteran's 
VA treatment records from October 1999 to December 2006, 
statements from former employers received in December 2001, 
the January 2007 VA examination report, and numerous written 
statements from the veteran are of record.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  The Board further finds that the RO 
complied with its May 2003 Board Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, the Board will proceed 
with appellate review.  


II.	Disability Evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, where an increase 
in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).     

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2006).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2006).

Evaluation Higher than 30 percent for Gunshot Wound Deformity 
of the Right Foot

The veteran is currently in receipt of a 30 percent 
disability rating for his service-connected gunshot wound 
deformity, right foot, partial loss of the 2nd, 3rd, 4th, and 
5th toes under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (other 
injuries of the foot). Under Diagnostic Code 5284, a 30 
percent rating is assigned when there is evidence of a severe 
foot injury.  The Board notes that 30 percent is the maximum 
disability rating available under that diagnostic code.  

Nevertheless, the Board will consider whether the veteran is 
entitled to a higher disability rating under alternate 
diagnostic codes.  

In order for the veteran to receive a disability evaluation 
of 40 percent under Diagnostic Code 5167, the veteran's right 
foot disability should approximate loss of use of the right 
foot.  A review of the VA examination reports reveals that 
the veteran was noted to use a cane and metal ankle braces in 
November 2000 and a motorized wheelchair and leg braces in 
June 2004.  The medical evidence, however, does not show that 
the veteran has lost use of his right foot due to his gunshot 
wound deformity.  At the November 2000 VA examination, for 
example, the veteran reported that his right foot still 
bothered him to some degree but not as much as his arthritis 
in the left foot.  At no time during the examination did the 
veteran or the November 2000 examiner suggest that he had 
lost the ability to use his right foot.  Similarly, the 
veteran reported at the June 2004 VA examination that he had 
not experienced any problems with his right foot and the 
examiner at that time diagnosed the veteran with "status 
post amputation of the right second through fifth toes, 
otherwise no problem."  While the Board notes that the 
January 2007 VA examiner made mention of the veteran's loss 
of use of the right foot when arriving at his conclusion 
regarding the veteran's left foot, his examination of the 
veteran was primarily focused on complaints related to his 
left foot, not the right.  The January 2007 examiner did not 
conduct physical examination or order x-rays of the veteran's 
right foot.  Thus, his reference to the veteran's loss of use 
of his right foot is not supported by any objective medical 
evidence.  Furthermore, the veteran's VA treatment records do 
not indicate total loss of use of the right foot due to his 
gunshot wound deformity.  Therefore, the Board concludes that 
the veteran is not entitled to a 40 percent rating under 
Diagnostic Code 5167.

The Board further notes that there is no medical evidence of 
record showing that the veteran's gunshot wound deformity of 
the right foot is manifested by amputation of the proximal to 
metatarsal bones with more than one-half of metatarsal loss 
in the forefoot.  Thus, a 40 percent rating is also not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5166.    

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a disability evaluation higher than the current 30 percent 
for the veteran's service-connected gunshot wound deformity 
of the right foot on a schedular basis.

To the extent that the veteran's right foot disability 
affects his employability, such has been contemplated in the 
assignment of the current 30 percent schedular evaluation.  
The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2006) is not warranted.
      
Evaluation Higher than 10 percent for Degenerative Joint 
Disease of the Left Ankle 

The veteran is presently assigned a 10 percent disability 
rating for his service-connected degenerative joint disease 
of the left ankle under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5271.  Under Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).  Therefore, the Board will consider the veteran's 
left ankle disability under the diagnostic codes pertaining 
to limitation of ankle function.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270-5274 (2006).

In order for the veteran to receive the next higher 
evaluation of 20 percent under Diagnostic Code 5271, the 
evidence must show that his left ankle disability is 
manifested by marked limitation of motion.    

The Board notes that the November 2000 VA examiner wrote that 
the veteran objectively demonstrated a loss of 11 degrees on 
dorsiflexion (9/20) and a loss of 23 degrees on plantar 
flexion (22/45), had a marked limp using a cane, and 
diagnosed degenerative joint disease of the left ankle with 
loss of function due to pain.  At the June 2004 VA 
examination, the veteran objectively demonstrated a total 
loss of motion on dorsiflexion (0/20) and showed no loss on 
plantar flexion (45/45) of the left ankle.  The June 2004 
examiner also wrote that the veteran's left ankle was very 
swollen and tender with fluid palpable in the joint capsule 
on physical examination at that time.  After consideration of 
the range of motion findings to include consideration of 
additional functional loss due to pain with respect to the 
left ankle, the Board concludes that the veteran's left ankle 
disability more closely approximates "marked" limitation of 
ankle motion and, consequently, an increased evaluation of 20 
percent is warranted.  38 C.F.R. §§ 4.40, 4.45; Deluca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

The medical evidence, however, does not show that the veteran 
is entitled to an evaluation higher than 20 percent for his 
left ankle disability.  The medical evidence contains no 
findings of left ankle ankylosis.  Thus, the assignment of a 
higher disability evaluation for veteran's left ankle 
disability under Diagnostic Code 5270 (ankle ankylosis) is 
not warranted.  In addition, a 20 percent disability rating 
is the maximum allowed under Diagnostic Codes 5272 (ankylosis 
of the subastragalar or tarsal joint), Diagnostic Code 5273 
(malunion of the os calcis or astragalus), and 5274 (history 
of astragalectomy).  Thus, a higher disability rating is not 
available under any of those diagnostic codes.

Based on the foregoing, the Board finds that the medical 
evidence supports the assignment of a schedular evaluation of 
20 percent under Diagnostic Code 5271 for the veteran's 
service-connected left ankle disability.  

As the evidence does not show that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the currently assigned 20 percent 
evaluation) or necessitated any frequent periods of 
hospitalization, application of the regular schedular 
standards is not rendered impracticable.  Thus, referral to 
the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted in this case. 


III.	Total Disability Rating

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2006).  Veterans 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2006).  In 
cases where the schedular criteria are not met, an 
extraschedular rating is for consideration.  38 C.F.R. § 
3.321 (2006).

Initially, the Board notes that the veteran is currently 
service-connected for gunshot wound deformity of the right 
foot with partial loss of the 2nd, 3rd, 4th, and 5th toes, rated 
as 30 percent disabling; degenerative joint disease of the 
left ankle (claimed as arthritis of both legs) associated 
with gunshot wound deformity of the right foot, rated as 20 
percent disabling; painful and tender operative scar of the 
right foot, rated as 10 percent disabling; degenerative joint 
disease of the right ankle, rated as 10 percent disabling; 
and degenerative joint disease of the left foot associated 
with the gunshot wound deformity of the right foot, rated as 
10 percent disabling.  The combined disability rating is 60 
percent.  As the veteran clearly does not have one disability 
rated at 40 percent or higher and a combined rating of 70 
percent or higher, the criteria for a total disability rating 
under the provisions of 38 C.F.R. 
§ 4.16(a) are not met. 

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b) (2006).  Thus, if a veteran fails to meet 
the rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability. 38 
C.F.R. § 4.16(b) (2006).  Therefore, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any non-service-connected condition and advancing age, 
which would justify a total rating based upon individual 
unemployability, due solely to the veteran's service-
connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The evidence of record, however, does not show that the 
veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities.  The 
Board remanded the issues on appeal in May 2003 for an 
examination and opinion regarding whether the veteran's 
service-connected disabilities prevented him from obtaining 
or sustaining gainful employment as no competent medical 
opinion regarding the veteran's unemployability was apparent 
in the record.  The requested examination took place in June 
2004.  After examining the veteran and reviewing the claims 
folder, the June 2004 VA examiner concluded that the veteran 
was unemployable due to his degenerative joint disease, 
obesity, and age.  While the June 2004 examiner cited 
degenerative joint disease as a reason for the veteran's 
unemployability, he did not indicate that the veteran's 
degenerative joint disease of the bilateral ankles and left 
foot was the predominant reason for his unemployability.  The 
Board notes that the veteran also suffers from degenerative 
joint disease of the bilateral hips and bilateral knees; 
however, those disorders have not been service-connected and 
may not be considered in evaluating the veteran's eligibility 
for a TDIU.  Similarly, the other reasons listed for the 
veteran's unemployability, age and obesity, may not be 
considered in evaluating the veteran's eligibility for a 
TDIU.  Although the veteran submitted lay statements in 
December 2001 from individuals who have hired the veteran to 
perform carpentry work and those individuals essentially 
wrote that the veteran is now unable to perform the work due 
to his problems associated with his legs and the veteran has 
reiterated such conclusions in his own statements, the record 
reflects that they lack the requisite medical expertise to 
render a competent opinion regarding whether the veteran is 
rendered unemployable as a result of his service-connected 
disabilities.  As there is no competent medical evidence of 
record to show that the veteran is unable to secure or 
maintain substantially gainful employment solely, or even 
predominantly, due to his service-connected disabilities, the 
veteran's claim for entitlement to a TDIU is denied.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim and the award of a TDIU is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Entitlement to an evaluation higher than 30 percent for 
service-connected gunshot wound deformity, right foot, 
partial loss of the 2nd, 3rd, 4th, and 5th toes is denied.

Entitlement to an initial evaluation of 20 percent for 
service-connected degenerative joint disease of the left 
ankle (claimed as arthritis in both legs) as secondary to the 
service-connected disability of gunshot wound deformity, 
right foot, partial loss of the 2nd, 3rd, 4th, and 5th toes is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

Entitlement to a TDIU is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


